Case 1:19-cr-00463-DLC Document 188 Filed 01/15/21 Page 1 of 2
Case 1:19-cr-00463-DLC Document 182 Filed 01/13/21 Page 1 of 2

f SShe Rony Attorneys at Law
|| DOCUMENT

| ELECTRONICALLY FILED
|, DOC #:__. January 13, 2021

! DATE FILED: [HI [Zs2J

Honorable Denise L. Cote 4
United States District Judge a ee 4
United States Courthouse PERI ee

500 Pearl Street avr / ihe {5
New York, NY 10007 M E MO ai J () RSED YE SAS
hes Po,

RE: United States v. Jose Baez, 19 Cr. 463 (DLC)

 

 

O’NEILL / H

 

 

 

 

 

 

 

 

Dear Judge Cote:

I represent Jose Baez in the above-captioned matter, I write to request
additional time to complete Mr. Baez’s sentencing memorandum and adjourn
the proceeding for two months. The government has no objection to this
request.

Mr. Baez self-surrendered to the DEA on July 14, 2020, pursuant to an
unsealed indictment. Mr. Baez was released on a personal recognizance bond
to be signed by two financially responsible people. Mr. Baez pleaded guilty to
one count of the indictment on October 30, 2020.

Since Mr. Baez’s release, he has been fully compliant with the
conditions of his bond. He has remained hving at his home with his mother in
Yonkers and has continued to work as a driver for Uber. Mr. Baez provides
financially for his two children, his mother, and also extended family
overseas. It has been difficult for him to make ends meet in recent months
because COVID-19 has impacted the car service industry. However, Mr. Baez
has spent his time on bail working as hard as he can to ensure his family is
financially stable.

I have been working to get documents for mitigation purposes for the
last few months. Mr. Baez had an extremely difficult childhood and we have
been attempting to find records to demonstrate those hardships. During the
pandemic it has been difficult to secure community and family support
letters. We are optimistic that with an additional two months we will be able
to provide information that will aid the Court in determining the appropriate

sentence.
1/ P (646) 808-0997 4/ www.oandh net
2/ F (212) 203-1858 5 / 25 Highth Ave, Suite C, Brooklyn, NY 11217

3/ grainne@oandh.net G / 9213 2082 E6FO 93EA D673 EASO G7EB 7£03 1B18 82FA

 
Case 1:19-cr-00463-DLC Document 188 Filed 01/15/21 Page 2 of 2
Case 1:19-cr-00463-DLC Document 182 Filed 01/13/21 Page 2 of 2

It is Mr. Baez’s hope that we will be able to have an in-court
sentencing proceeding where Mr. Baez’s mother is able to attend in person.
Mr. Baez’s mother has medical issues that make her vulnerable should she
contract COVID-19. Mr. Baez is hopeful that during that time, his mother
will be vaccinated and thereby will feel comfortable attending and in-person
hearing.

We are hopeful that given a two-month adjournment we will be able
locate the documents and letters we need and be able to have a safe in-person
sentencing that members of Mr. Baez’s immediate family will feel
comfortable attending. The government has no objection to this request.
Sentencing is currently scheduled for February 5, 2021. I ask that the Court
adjourn the sentencing until sometime in April 2021.

I thank the Court for its attention to this matter. I am mindful of the
importance of finahty and closure in this case, but believe a two-month
adjournment is necessary given the totality of the circumstances. This is the
first such request for an adjournment of sentencing.

Respectfully submitted,

is/

Grainne E. O'Neill

 
